Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-15, 17-21 are pending.
Claims 1-3, 5-15, 17-21 are allowed.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

As to claim 1, the closest prior art of record, Tella (U.S. PG Pub. 2019/0228481)  fails to teach or suggest, either alone or in combination, , wherein a number of cells in each stage of the LSTM neural network corresponds to a number of the plurality of time steps included within the time interval: compare each of the hidden state values with a final cell state value for a final stage of the LSTM neural network corresponding to a power consumption threshold wherein the power consumption threshold corresponds to the time interval including the plurality of time steps; predict one or more of a plurality of power usage conditions for the devices based on comparison of the hidden state values with the final cell state value transmit a power consumption alert to one or more client devices based on a selected one of the plurality of power usage conditions receive a user input in response to the power consumption alert, wherein the user input alters the 

As to claim 14, the closest prior art of record, Tella (U.S. PG Pub. 2019/0228481)  fails to teach or suggest, either alone or in combination,  wherein a number of the plurality of cells in each layer of the LSTM neural network corresponds to a number of the plurality of time steps included within the time interval: providing as inputs to the plurality of cells of the LSTM neural network, current power consumption data of one or more devices at a current time step, where the devices are a connected to a communication network; accessing hidden state values generated by the plurality of cells in response to the inputs, where the hidden state values correspond to predicted values of power consumption for the one or more devices at each of the plurality of time steps; comparing each of the hidden state values with the final cell state value of the time interval; predicting one of a plurality of power usage conditions for the devices based on the comparison of each of the hidden state values with the final cell state value; and transmitting a power consumption alert to one or more client devices based 

As to claim 14, the closest prior art of record, Tella (U.S. PG Pub. 2019/0228481)   fails to teach or suggest, either alone or in combination,  wherein a number of cells in each stage of the LSTM neural network corresponds to a number of the plurality of time steps included within the time interval: generate, using the a long short term memory neural (LSTM) network, a hidden state value for each stage of the LSTM neural network as predicted values for power consumption for the one or more devices at each of the plurality of time steps; compare each of the hidden state values with a final cell state value for a final stage of the LSTM neural network corresponding to a power consumption threshold wherein the power consumption threshold corresponds to the time interval including the plurality of time steps; predict one or more of a plurality of power usage conditions for the devices based on comparison of the hidden state 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119